Title: To James Madison from Frederick C. Schaeffer, 19 November 1821
From: Schaeffer, Frederick C.
To: Madison, James


                
                    Sir,
                    Newyork, Nov. 19th 1821.
                
                On a former occasion I took the liberty of submitting to your inspection, a little publication, which I had prepared for the Managers of the Society for the Prevention of Pauperism in NewYork. I was actuated by a desire, which I believe is common to all authors, however trifling their performances, the desire of making known their works to the Great and Good.
                I am emboldened to trouble you again, by the kind manner in which you received the “Report to the Managers” &c.—and by the common law of our land, to send a copy of all new publications to the Honorable and distinguished Gentlemen, who, after having presided over a great Republic, enjoy a peculiar degree of happiness, which is confined to them alone, and which must be enhanced by the continual evidences of public veneration and gratitude.
                Though your repose may often be disturbed by such of my fellow-citizens, who, like myself, are instrumental in ushering a pamphlet into the world, still, the activity which it intimates cannot be displeasing; and whatever marks the tendency of the times, or may be likely, though even in a small degree, to become subservient to the advantage of any portion of the community and country whose interests you have eminently promoted, is unquestionably acceptable.
                These arguments may apologize for the boldness with which I approach you at the present time, in offering you an exemplar of my “Address,

pronounced at the laying of the Corner Stone of St. Matthew’s Church, NewYork, Oct. 22. 1821; with the Ceremonial on the occasion.”
                I have always thought, that the view which is generally taken of “the merit of Luther’s deeds,” is too limited. In the inclosed Address, you will find, I trust, that while I endeavor to give him full credit for what he has performed, I do not subject myself to the accusation of selfish or sectarian principles. With the highest regard, and with the best wishes for your welfare, I am Your friend and servant
                
                    F. C. Schaeffer
                
            